                                                                                                     Electronically Filed - City of St. Louis - November 30, 2020 - 01:42 PM
  Case: 4:21-cv-00141-JCH Doc. #: 1-3 Filed: 02/03/21 Page: 1 of 8 PageID #: 8
                                                                              2022-CC10397

                    IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                 STATE OF MISSOURI

AFFILIATE MERCHANDISE GROUP, LLC, )
                                  )
      Plaintiff,                  )
                                  )                    Cause No.:
v.                                )
                                  )                    Division No.:
SELECTIVE INSURANCE COMPANY OF )
AMERICA,                          )
                                  )
      Serve at:                   )
      40 Wantage Ave.             )
      Branchville, NJ 07890       )
                                  )
      Defendant.                  )

                                             PETITION

        COMES NOW Plaintiff Affiliate Merchandise Group, LLC, by and through undersigned

counsel, and for its Petition, states as follows:

                                   GENERAL ALLEGATIONS

        1.      Plaintiff Affiliate Merchandise Group, LLC (hereinafter “Affiliate”) is a Missouri

limited liability company authorized to do business.

        2.      Defendant Selective Insurance Company of America (hereinafter “Selective”) is an

insurance carrier authorized to conduct business in the State of Missouri.

        3.      Affiliate operates a screen-printing business in the City of St. Louis, State of

Missouri.

        4.      Selective issued a commercial insurance policy, Policy No. S 2033450 (hereinafter

“the Policy”), that provided property damage coverage and business income coverage.

        5.      On or about November 14, 2017, Affiliate’s premises in the City of St. Louis

sustained a fire and associated fire damage.




                                                                                        Exhibit A
                                                                                                        Electronically Filed - City of St. Louis - November 30, 2020 - 01:42 PM
  Case: 4:21-cv-00141-JCH Doc. #: 1-3 Filed: 02/03/21 Page: 2 of 8 PageID #: 9




       6.       Among other things, the fire damaged the premises and various pieces of equipment

used in the operation of the business.

       7.       Following the fire, Affiliate made a claim with Selective, its insurer.

       8.       Selective investigated the claim assisted in the repair, replacement, and remediation

of certain equipment that was damaged in connection with the fire.

       9.       Subsequent to this, Affiliate experienced significant changes in its operations due

to various problems with its equipment.

       10.      Specifically, Affiliate experienced a 400% increase in the cost of repairing its

equipment during the year of 2018 over the average cost of repairs it typically experienced through

2015 to 2017.

       11.      Affiliate experienced a 375% increase in the cost of repairing its equipment for the

year of 2019.

       12.      Affiliate brought these issues to the attention of Selective.

       13.      Selective brought in experts it retained to evaluate whether the increased repair

costs and other issues could be related to the November 14, 2017 fire incident.

       14.      Selective’s expert unreliable methods to determine whether or not there had been

more subtle fire, smoke damage, or contamination to Affiliate’s equipment and then concluded

that the damage was unrelated to the November 14, 2017 incident.

       15.      In response, Affiliate was forced to find its own expert to evaluate the issue who

utilized reliable research to evaluate the impact of the November 14, 2017 fire incident on

Affiliate’s equipment.




                                                  2

                                                                                          Exhibit A
                                                                                                          Electronically Filed - City of St. Louis - November 30, 2020 - 01:42 PM
  Case: 4:21-cv-00141-JCH Doc. #: 1-3 Filed: 02/03/21 Page: 3 of 8 PageID #: 10




        16.     Through this process Affiliate was able to determine that the following pieces of

equipment utilized in its business have either been damaged as a result of the fire or the failure of

Selective properly repair and/or remediate them:

                a. Falcon Unit;

                b. Anatol Unit;

                c. RPM Units 1, 5, and 6.

        17.     Despite being presented with the evidence from Affiliate, Selective refused to

repair or replace any of the damaged equipment.

        18.     The refusal of Selective to compensate Affiliate for its fire related losses fully has

left Affiliate with the cost of replacing and repairing equipment and significant declines in its

ability to operate at full capacity, leading to an ongoing loss in business income.

                             COUNT I – BREACH OF CONTRACT

        COMES NOW Plaintiff Affiliate Merchandise Group, LLC, by and through undersigned

counsel, and for Count II of its Petition, states as follows:

        19.     Affiliate incorporates the allegations of paragraphs 1 through 18 of its Petition as if

fully set forth herein.

        20.     Affiliate has paid its premium as agreed for the property damage and business

income coverages of the Policy.

        21.     Affiliate has further complied with the terms and conditions of the Policy.

        22.     Under the terms of the policy, Selective must cover the cost of repairing, replacing

and/or remediating the equipment of Affiliate’s that was damaged as a result of the fire.




                                                   3

                                                                                            Exhibit A
                                                                                                          Electronically Filed - City of St. Louis - November 30, 2020 - 01:42 PM
  Case: 4:21-cv-00141-JCH Doc. #: 1-3 Filed: 02/03/21 Page: 4 of 8 PageID #: 11




        23.     Furthermore, Selective is also obligated to cover the Affiliates business income

losses as a result of the fire and the failure of Selective to pursue appropriate repair of the damaged

equipment.

        24.     Despite Selective’s contractual obligations under the terms of the insurance policy,

Selective has refused to cover the other damages that have been discovered subsequent to the initial

insurance claim and repair process.

        25.     As a direct and proximate result of Selective’s breach of its contract, Affiliate has

sustained damage in repair costs, replacement costs, and lost business income among other things.

        WHEREFORE, Plaintiff Affiliate Merchandise Group, LLC prays that this Court enters its

judgment in favor of Plaintiff Affiliate Merchandise Group, LLC and against Defendant Selective

Insurance Company of America in a fair and reasonable amount in excess of $25,000 for its

damages, along with court costs, and for such other and further relief this Court deems necessary

and proper under the circumstances.

                             COUNT II – VEXATIOUS REFUSAL

        COMES NOW Plaintiff Affiliate Merchandise Group, LLC, by and through undersigned

counsel, and for Count I of its Petition, states as follows:

        26.     Affiliate incorporates the allegations of paragraphs 1 through 25 of its Petition as if

fully set forth herein.

        27.     Under V.A.M.S. § 375.420 (2020), an insurance that unreasonably and vexatiously

denies a claim is liable for additional damages beyond the amount owed under the insurance policy

at issue, which include a penalty of 20% of the first $1,500 of the damages, a penalty of 10% for

any amount of actual damages in excess of $1,500, and attorneys’ fees.

        28.     Here, the conduct of Selective is clearly unreasonable and vexatious.



                                                  4

                                                                                            Exhibit A
                                                                                                      Electronically Filed - City of St. Louis - November 30, 2020 - 01:42 PM
  Case: 4:21-cv-00141-JCH Doc. #: 1-3 Filed: 02/03/21 Page: 5 of 8 PageID #: 12




         29.    Selective has been confronted with expert reports and industry research clearly

showing the affects of fire damage on the equipment at issue in this case.

         30.    Despite this Selective has refused to consider this evidence and denied Affiliate’s

claim.

         31.    Such conduct on the part of Selective entitles Affiliate to the penalties under the

vexatious refusal statute and attorneys’ fees under the statute.

         WHEREFORE, Plaintiff Affiliate Merchandise Group, LLC prays that this Court enters its

judgment in favor of Plaintiff Affiliate Merchandise Group, LLC and against Defendant Selective

Insurance Company of America in a fair and reasonable amount in excess of $25,000 for its

damages, along with court costs, penalties under V.A.M.S. § 375.420, attorneys’ fees, and for such

other and further relief this Court deems necessary and proper under the circumstances.



                                              RYNEARSON SUESS SCHNURBUSCH
                                              CHAMPION, LLC.

                                       BY:    /s/ Debbie S. Champion
                                              Debbie S. Champion,         #38637
                                              Victor H. Essen, II         #57629
                                              500 North Broadway, Suite 1550
                                              St. Louis, MO 63102
                                              314-421-4430 / FAX: 314-421-4431
                                              dchampion@rssclaw.com
                                              vessen@rssclaw.com
                                              Attorneys for Plaintiff




                                                  5

                                                                                          Exhibit A
                                                                                                Electronically Filed - City of St. Louis - November 30, 2020 - 01:42 PM
  Case: 4:21-cv-00141-JCH Doc. #: 1-3 Filed: 02/03/21 Page: 6 of 8 PageID #: 13
                                                                          2022-CC10397

                   IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                STATE OF MISSOURI

AFFILIATE MERCHANDISE GROUP, LLC, )
                                  )
      Plaintiff,                  )
                                  )               Cause No.:
v.                                )
                                  )               Division No.:
SELECTIVE INSURANCE COMPANY OF )
AMERICA,                          )
                                  )
      Serve at:                   )
      40 Wantage Ave.             )
      Branchville, NJ 07890       )
                                  )
      Defendant.                  )

                                 REQUEST FOR SUMMONS

       COMES NOW Plaintiff Affiliate Merchandise Group, LLC, by and through undersigned

counsel, and requests the following Summons:

       1.      Summons ordered to issue upon Defendant Selective Insurance Company of

America, to be served at 40 Wantage Avenue, Branchville, New Jersey, 07890. Summons to be

returned to Attorney Debbie S. Champion, attorney for Plaintiff, for service by Sussex County

Sheriff (State of New Jersey).



                                          RYNEARSON SUESS SCHNURBUSCH
                                          CHAMPION, LLC.

                                   BY:    /s/ Debbie S. Champion
                                          Debbie S. Champion,         #38637
                                          Victor H. Essen, II         #57629
                                          500 North Broadway, Suite 1550
                                          St. Louis, MO 63102
                                          314-421-4430 / FAX: 314-421-4431
                                          dchampion@rssclaw.com
                                          vessen@rssclaw.com
                                          Attorneys for Plaintiff




                                                                                   Exhibit A
             Case: 4:21-cv-00141-JCH Doc. #: 1-3 Filed: 02/03/21 Page: 7 of 8 PageID #: 14

              IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 Judge or Division:                                          Case Number: 2022-CC10397
 REX M BURLISON
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 AFFILIATE MERCHANDISE GROUP, LLC                            DEBBIE S CHAMPION
                                                             500 NORTH BROADWAY STE 1550
                                                       vs.   ST LOUIS, MO 63102
 Defendant/Respondent:                                       Court Address:                                           (Date File Stamp)
 SELECTIVE INSURANCE COMPANY OF                              CIVIL COURTS BUILDING
 AMERICA                                                     10 N TUCKER BLVD
 Nature of Suit:                                             SAINT LOUIS, MO 63101
 CC Breach of Contract
                           Summons for Personal Service Outside the State of Missouri
                                                        (Except Attachment Action)
  The State of Missouri to:     SELECTIVE INSURANCE COMPANY OF AMERICA
                                Alias:
  40 WANTAGE AVE.                                                                                SUSSEX COUNTY, NJ
  BRANCHVILLE, NJ 07890

     COURT SEAL OF              You are summoned to appear before this court and to file your pleading to the petition, copy of
                                which is attached, and to serve a copy of your pleading upon the attorney for the
                                plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                                you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                                taken against you for the relief demanded in this action.
                                        December 2, 2020
     CITY OF ST LOUIS          ___________________________________                 _______________________________________________
                                                    Date                                                Clerk
                               Further Information:
                                                Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is __________________________________ of ______________________ County, ________________ (state).
     3. I have served the above summons by: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                __________________________________________ (name) ___________________________________________ (title).
                 other: ___________________________________________________________________________________________.
     Served at ______________________________________________________________________________________ (address)
     in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

     _________________________________________________                           ______________________________________________________
                   Printed Name of Sheriff or Server                                             Signature of Sheriff or Server
                              Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                                I am: (check one)   the clerk of the court of which affiant is an officer.
                                                    the judge of the court of which affiant is an officer.
                                                    authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                     summons. (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            __________________________________________________________
                                                                                                Signature and Title
    Service Fees
    Summons        $___________________
    Non Est        $___________________
    Mileage        $___________________ (_______________miles @ $ _______ per mile)
    Total          $___________________
                              See the following page for directions to officer making return on service of summons.


OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-5253            1 of 2 (2022-CC10397)           Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                         Exhibit    A
                                                                                                                          506.500, 506.510   RSMo
             Case: 4:21-cv-00141-JCH Doc. #: 1-3 Filed: 02/03/21 Page: 8 of 8 PageID #: 15
                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-5253    2 of 2 (2022-CC10397)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                              Exhibit    A
                                                                                                               506.500, 506.510   RSMo
